Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vinik, J.), rendered February 8, 1984, convicting him of rape in the first degree (two counts), robbery in the first degree, burglary in the first degree and criminal use of firearm in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal, the defendant contends that the People failed to prove his guilt of the crimes charged beyond a reasonable doubt. We find this contention to be devoid of merit.
The evidence adduced at the trial reveals that the defendant and the complainant entered an elevator in the complainant’s apartment building. As the victim was about to exit the elevator, the defendant pulled out a gun, grabbed her arm and directed her to take him to her apartment. The hallway leading to the complainant’s apartment was brightly lit, and as they walked through the hallway, the complainant could clearly see the defendant’s face. She complied with his demands and was subsequently forced to accompany him as he searched her apartment. The defendant then directed the victim to her bedroom, instructed her to disrobe and thereafter raped her. Following the rape, the defendant forced her, at gunpoint, to walk through the apartment while he conducted a second search of the premises. After the search, the defendant again raped the victim and then left the apartment with her possessions. Throughout the foregoing incident, the complainant had ample opportunity and did, in fact, observe the defendant so as to enable her to positively identify him as the assailant. Indeed, the day after the commission of the crimes, the complainant fortuitously spotted the defendant on the street and contacted the police who ultimately apprehended and arrested him.
Upon the exercise of our factual review power we are *777satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt (see, People v Collins, 123 AD2d 779, lv denied 69 NY2d 826), and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We further find no reason to disturb the sentence imposed. The defendant’s remaining contentions have been examined and have been found to be either unpreserved for review or without merit. Weinstein, J. P., Eiber, Spatt and Sullivan, JJ., concur.